Case 2:19-cv-00279-JDL Document 37 Filed 09/14/20 Page 1 of 2                         PageID #: 100



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF9          CIVIL ACTION NO: 2:19-cv-00279-JDL
Master Participation Trust

                Plaintiff                           NOTICE OF VOLUNTARY DISMISSAL
                                                    WITHOUT PREJUDICE

                        vs.                         RE:
                                                    370 Elm Street, Mechanic Falls, ME 04256

David M. Yeaton                                     Mortgage:
                                                    May 31, 2007
                Defendant                           Book 7158, Page 174


National City Bank

                Party-In-Interest

        NOW COMES the Plaintiff in this matter, U.S. Bank Trust, N.A., as Trustee for LSF9

Master Participation Trust, pursuant to F.R.Civ. P. 41 (a)(1)(A)(i) and hereby respectfully requests

that this Honorable Court dismiss this matter without prejudice and without fees or costs to either

party. As grounds therefore, Plaintiff states that the matter has been resolved as to Plaintiff and the

Party-In-Interest, National City Bank, the only other party who has appeared in this matter.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court dismiss this matter

without prejudice and without costs to either party.



Dated: September 11, 2020                               /s/John A. Doonan, Esq.
                                                        John A. Doonan, Esq., Bar No. 3250
                                                        Reneau J. Longoria, Esq., Bar No. 5746
                                                        Attorneys for Plaintiff
                                                        Doonan, Graves & Longoria, LLC
                                                        100 Cummings Center, Suite 225D
                                                        Beverly, MA 01915
                                                        (978) 921-2670
                                                        JAD@dgandl.com
                                                        RJL@dgandl.com
Case 2:19-cv-00279-JDL Document 37 Filed 09/14/20 Page 2 of 2                     PageID #: 101



                                CERTIFICATE OF SERVICE

       I, John A. Doonan, Esq. hereby certify that on this the 14th day of September, 2020 I served

a copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:


                                                     /s/John A. Doonan, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com


David M. Yeaton
370 Elm Street
Mechanic Falls, ME 04256

James M. Garnett
1080 Main Street, Suite 200
Pawtucket, RI 02860
